Opinion issued July 26, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00408-CV
                            ———————————
    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                        Appellant
                                         V.
                            ADAN GARZA, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-23090


                          MEMORANDUM OPINION

      Appellant, Metropolitan Transit Authority of Harris County, has not paid or

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2